   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 1 of 26 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,
3G LICENSING S.A., and SISVEL S.p.A.,
                                                    Civil Action No.
                       Plaintiffs,

       v.
                                                    JURY TRIAL DEMANDED
WIKO SAS and WIKO USA, INC.

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Sisvel International S.A., 3G Licensing S.A. and Sisvel S.p.A. (collectively,

“Plaintiffs”), for their Complaint against Defendants Wiko SAS and Wiko USA, Inc. (collectively

“Wiko” or “Defendants”), allege the following:

                                     NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

Duchy of Luxembourg.

       3.      3G Licensing S.A. (“3G Licensing”) is also an entity organized under the laws of

Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

Duchy of Luxembourg.




                                                                                       Page 1 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 2 of 26 PageID #: 2




       4.      Sisvel S.p.A. (“Sisvel S.p.A.”) is an entity organized under the laws of Italy with a

place of business at Via Sestriere 100, 10060 None (TO) Italy. “Sisvel” is an acronym for “Società

Italiana per lo Sviluppo Dell’Elettronica.”

       5.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

managing intellectual property. Sisvel works with its partners offering a comprehensive approach

to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

stakeholders; developing multiparty license agreements; executing and administering licenses; to

collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

respect and understanding of the intellectual property and innovation ecosystem through, for

example, its regular presence at the key consumer electronics trade fairs and intellectual property

events, participation in policy discussions and conferences, as well as open dialogues with a

number of government bodies, standard-setting organizations and industry associations.

       6.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

subsidiary, Sisvel US Inc.

       7.      A subsidiary of Sisvel founded in 2015, 3G Licensing, is an intellectual property

company operating in the consumer electronics and telecommunications industry. The company is

composed of specialists with an extensive experience in administering licensing programs on

behalf of third-party companies and organizations.

       8.      A subsidiary of Sisvel founded in 1982, Sisvel S.p.A., is an intellectual property

company operating primarily in areas of wireless communication, audio/video coding/decoding,

digital video display, and broadband technology. The company is composed of specialists with




                                                                                       Page 2 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 3 of 26 PageID #: 3




extensive experience to support Sisvel’s efforts in licensing programs and patent pools, primarily

on behalf of third-party companies and organizations.

       9.      Upon information and belief, Defendant Wiko SAS is a corporation organized and

existing under the laws of France, with its principal place of business at 1, rue du Capitaine

Dessemond, 13007 Marseilles, France.

       10.     Upon information and belief, Defendant Wiko USA, Inc. is a corporation organized

and existing under the laws of Delaware, with its principal place of business at 2301 W. Plano

Pkwy, Ste. 102, Plano, TX 75075.

       11.     Upon information and belief, Wiko USA, Inc. is a subsidiary of Wiko SAS.

       12.     Defendants maintain a registered agent for service of process in Delaware with Xi

Li, 200 Continental Dr., Suite 400, Newark Delaware 19713. Upon information and belief,

Defendants sell and offer to sell products and services throughout the United States, including in

this judicial district, and introduces products and services that enter into the stream of commerce

and that incorporate infringing technology knowing that they would be sold in this judicial district

and elsewhere in the United States.

                                JURISDICTION AND VENUE

       13.     This Court has jurisdiction over the subject matter jurisdiction of this case under

28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

       14.     This Court has personal jurisdiction over Defendant, because Defendants have

sufficient minimum contacts within the State of Delaware and this District, pursuant to due process

and/or the Del. Code. Ann. Tit. 3, § 3104, as Defendants have purposefully availed itself of the

privileges of conducting business in the State of Delaware by regularly conducting and soliciting

business within the State of Delaware and within this District, and because Plaintiffs’ causes of

action arise directly from Defendants’ business contacts and other activities in the State of


                                                                                       Page 3 of 26
      Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 4 of 26 PageID #: 4




Delaware and this District. Further, this Court has personal jurisdiction over Defendant, because

it is incorporated in the State of Delaware and has purposely availed itself of the privileges and

benefits of the laws of the State of Delaware.

         15.   Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because

Defendants have committed acts of infringement in this District and Defendant Wiko USA, Inc. is

incorporated in the State of Delaware.

                              ACCUSED INSTRUMENTALITIES

         16.   Defendants make, use, sell and offer for sale, provide, and cause to be used, now

and within the past six years the View Range series, including the View Go, View 2 Go and View

3, Y Range series, including the Y80, Harry 2 and Tommy3, and the View2 Range series, including

the View 4 (“Accused Instrumentalities”), among other such devices.

         17.   Defendants advertise that the View Range series is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the View Go, attached hereto as

Exhibit 1, the View 2 Go, attached hereto as Exhibit 2 and the View 3, attached hereto as Exhibit

3.)

         18.   Defendants advertise that the Y Range series is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Y80, attached hereto as Exhibit

4, Harry 2, attached hereto as Exhibit 5 and the Tommy 3, attached hereto as Exhibit 6.)

         19.   Defendants advertise that the View2 Range series is compliant with the 3G and 4G

cellular network standards. (See product information for the View 4, attached hereto as Exhibit

7.)

                                         BACKGROUND

         20.   Plaintiffs are the owners by assignment of a portfolio of patents, including the nine

patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to


                                                                                        Page 4 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 5 of 26 PageID #: 5




technology for cellular communications networks, including variations or generations of cellular

communication network technology such as, but not limited to 3G, and 4G.

       21.     Cellular communication network technology is used to provide data transmission

across mobile cellular networks.

       22.     U.S. Patent No. 7,979,070 (“the ’070 patent”) was assigned to Nokia Corporation

either directly from the inventors or through mergers. In 2011, the ʼ070 patent was assigned to a

trust by Nokia Corporation. On April 10, 2012, Sisvel obtained ownership of the ʼ070 patent.

       23.     U.S. Patent Nos. 8,189,611 (“the ʼ611 patent”) and 8,600,383 (“the ʼ383 patent”)

were assigned to Research in Motion Ltd. from the inventors. Research in Motion Ltd. changed

its name to Blackberry, Ltd. in 2013. On November 16, 2018, the ’611 and ʼ383 patents were

assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

ownership of the ʼ611 and ʼ383 patents from Provenance Asset Group LLC. On July 11, 2019,

Sisvel assigned the ʼ611 and ʼ383 patents to 3G Licensing.

       24.     U.S. Patent Nos. 7,215,653 (“the ʼ653 patent”), 7,319,718 (“the ʼ718 patent”),

7,551,625 (“the ʼ625 patent”) and 7,580,388 (“the ʼ388 patent”) were assigned to LG Electronics

Inc. from the inventors. On February 10, 2020, 3G Licensing obtained ownership of the ’653,

ʼ718, ʼ625, and ʼ388 patents from LG Electronics Inc.

       25.     U.S. Patent Nos. 7,869,396 (“the ʼ396 patent”) and 8,971,279 (“the ʼ279 patent”)

were assigned to LG Electronics Inc. from the inventors. On March 28, 2014, the ʼ396 and ʼ279

patents were assigned to Thomson Licensing SAS from LG Electronics. On September 23, 2019,

Sisvel S.p.A. obtained ownership of the ʼ396 and ʼ279 patents from Thomson Licensing SAS.

       26.     Sisvel, 3G Licensing and Sisvel S.p.A. are the rightful owners of the Asserted

Patents and hold the entire right, title and interest in the Asserted Patents.




                                                                                    Page 5 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 6 of 26 PageID #: 6




       27.     Sisvel sent corresponded to Wiko on June 3, 2015, offering Wiko a license to

patents owned and/or managed by Sisvel that are essential to the 4G cellular standard. The June

3, 2015 correspondence included a link to Sisvel’s website listing all patents included in the license

offer. Sisvel followed up on August 17, 2015, to announce additional patents essential to the 2G,

3G and 4G cellular standards.

       28.     On February 1, 2016, Sisvel sent another communication concerning the 4G

essential patents. This communication included a list of patents that Sisvel was offering to license

to Wiko, including the ʼ070 patent. Sisvel sent a further communication on June 1, 2016,

concerning the 4G essential patents. This communication also included a list of patents being

offered for license. The ʼ070 was again listed on the patents being offered.

       29.     On August 1, 2016, Sisvel notified Wiko that it was offering to license patents

essential to the 4G cellular standards that are managed and/or owned by Sisvel and included a link

to Sisvel’s website showing the patents Sisvel was offering to license to Wiko. Another similar

correspondence including a link to Sisvel’s website for the offered 3G and 4G patents was sent to

Wiko on September 7, 2016.

       30.     Again, on May 8, 2017, and June 26, 2018, Sisvel sent correspondences concerning

licenses for 3G and 4G essential patents owned and/or managed by Sisvel. The June 26, 2018

correspondence included a link to Sisvel’s website listing the patents it was offering to license to

Wiko, once again including the ʼ070 patent.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,979,070

       31.     The allegations set forth in the foregoing paragraphs 1 through 30 are incorporated

into this First Claim for Relief.

       32.     On July 12, 2011, the ’070 patent, entitled “Mobile Equipment for Sending an

Attach Request to a Network” was duly and legally issued by the United States Patent and


                                                                                        Page 6 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 7 of 26 PageID #: 7




Trademark Office from Patent Application No. 12/232,724, filed on September 23, 2008. The

ʼ070 patent claims priority to U.S. Patent No. 7,035,621 filed on October 13, 2000. A true and

correct copy of the ʼ070 patent is attached as Exhibit 8.

        33.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ070 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.

        34.     The ʼ070 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 9. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ070 patent.

        35.     Defendants were made aware of the ʼ070 patent and their infringement thereof by

correspondence from Plaintiff on February 1, 2016, as discussed in paragraph 28 above.

        36.     Defendants were further made aware of the ʼ070 patent and its infringement thereof

at least as early as the date of filing of this Complaint.

        37.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 1, 2 and/or 5 of the ʼ070 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

        38.     Since February 1, 2016 when they first were made aware of the ’070 patent,

Defendants’ infringement has been, and continues to be willful.

        39.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.




                                                                                           Page 7 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 8 of 26 PageID #: 8




         40.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1, 2 and/or 5 of the ʼ070 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’070 patent.

         41.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         42.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ070 patent because the

invention of the ʼ070 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ070 patent. Defendants have knowingly induced infringement since

at least February 1, 2016, when Defendants were first made aware of the ʼ070 patent during

extensive correspondence with Plaintiffs as discussed in paragraphs 27-30 above.

         43.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ070 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ070 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ070 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused




                                                                                        Page 8 of 26
   Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 9 of 26 PageID #: 9




Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       44.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,600,383

       45.     The allegations set forth in the foregoing paragraphs 1 through 44 are incorporated

into this Second Claim for Relief.

       46.     On December 3, 2013, the ’383 patent, entitled “Apparatus and Method for Making

Measurements in Mobile Telecommunications System User Equipment” was duly and legally

issued by the United States Patent and Trademark Office from Patent Application No. 13/617,241

filed on September 24, 2012. The ʼ383 patent claims priority to U.S. Patent No. 7,463,887 filed

on August 18, 2004. A true and correct copy of the ʼ383 patent is attached as Exhibit 10.

       47.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ383 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       48.     The ʼ383 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 11. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ383 patent.

       49.     Defendants were made aware of the ʼ383 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       50.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ʼ383 patent by making, using, selling,

importing, offering for sale, providing, practicing, and causing the Accused Instrumentalities that

infringe the patented methods.




                                                                                        Page 9 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 10 of 26 PageID #: 10




       51.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

       52.     Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ’383 patent under

35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including, but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’383 patent.

       53.     In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

       54.     Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ383 patent because the

invention of the ʼ383 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ383 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ383 patent.

       55.     Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ383 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ383 patent. Each of the Accused Instrumentalities is a




                                                                                        Page 10 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 11 of 26 PageID #: 11




material component for use in practicing the ʼ383 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       56.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,189,611

       57.     The allegations set forth in the foregoing paragraphs 1 through 56 are incorporated

into this Third Claim for Relief.

       58.     On May 29, 2012, the ’611 patent, entitled “System and Method for Resolving

Contention Among Applications Requiring Data Connections Between a Mobile Communications

Device and a Wireless Network” was duly and legally issued by the United States Patent and

Trademark Office from Patent Application No. 12/326,466 filed on December 2, 2008. The ʼ611

patent claims priority to U.S. Patent No. 7,474,671 filed on November 4, 2005. A true and correct

copy of the ʼ611 patent is attached as Exhibit 12.

       59.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ611 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       60.     The ʼ611 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 13. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ611 patent.

       61.     Defendants were made aware of the ʼ611 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       62.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 1, 7, and/or 8 of the ʼ611 patent by making, using, selling, importing, offering for sale,


                                                                                        Page 11 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 12 of 26 PageID #: 12




providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         63.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         64.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1, 7, and/or 8 of the ’611 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’611 patent.

         65.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         66.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ611 patent because the

invention of the ʼ611 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ611 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ611 patent.

         67.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ611 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United




                                                                                      Page 12 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 13 of 26 PageID #: 13




States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ611 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ611 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       68.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,215,653

       69.     The allegations set forth in the foregoing paragraphs 1 through 68 are incorporated

into this Fourth Claim for Relief.

       70.     On May 8, 2007, the ’653 patent, entitled “Controlling Data Transmission Rate on

the Reverse Link for Each Mobile Station in a Dedicated Manner” was duly and legally issued by

the United States Patent and Trademark Office from Patent Application No. 10/071,243 filed on

February 11, 2002. A true and correct copy of the ʼ653 patent is attached as Exhibit 14.

       71.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ653 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       72.     The ʼ653 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 15. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ653 patent.

       73.     Defendants were made aware of the ʼ653 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       74.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 34 and/or 37 of the ʼ653 patent by making, using, selling, importing, offering for sale,


                                                                                      Page 13 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 14 of 26 PageID #: 14




providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         75.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         76.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 34 and/or 37 of the ’653 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’653 patent.

         77.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         78.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ653 patent because the

invention of the ʼ653 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ653 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ653 patent.

         79.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ653 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United




                                                                                      Page 14 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 15 of 26 PageID #: 15




States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ653 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ653 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       80.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,319,718

       81.     The allegations set forth in the foregoing paragraphs 1 through 80 are incorporated

into this Fifth Claim for Relief.

       82.     On January 15, 2008, the ’718 patent, entitled “CQI Coding Method for HS-

DPCCH” was duly and legally issued by the United States Patent and Trademark Office from

Patent Application No. 10/365,498 filed on February 13, 2003. A true and correct copy of the

ʼ718 patent is attached as Exhibit 16.

       83.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ718 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       84.     The ʼ718 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 17. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ718 patent.

       85.     Defendants were made aware of the ʼ718 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       86.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 15 and/or 16 of the ʼ718 patent by making, using, selling, importing, offering for sale,


                                                                                      Page 15 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 16 of 26 PageID #: 16




providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         87.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         88.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 15 and/or 16 of the ’718 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’718 patent.

         89.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         90.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ718 patent because the

invention of the ʼ718 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ718 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ718 patent.

         91.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ718 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United




                                                                                      Page 16 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 17 of 26 PageID #: 17




States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ718 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ718 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       92.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,551,625

       93.     The allegations set forth in the foregoing paragraphs 1 through 92 are incorporated

into this Sixth Claim for Relief.

       94.     On June 23, 2009, the ’625 patent, entitled “Method of Scheduling an Uplink

Packet Transmission Channel in a Mobile Communication System” was duly and legally issued

by the United States Patent and Trademark Office from Patent Application No. 11/097,011 filed

on March 31, 2005. A true and correct copy of the ʼ625 patent is attached as Exhibit 18.

       95.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ625 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       96.     The ʼ625 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 19. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ625 patent.

       97.     Defendants were made aware of the ʼ625 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       98.     Upon information and belief, Defendants have and continues to directly infringe at

least claims 16 and/or 39 of the ʼ625 patent by making, using, selling, importing, offering for sale,


                                                                                      Page 17 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 18 of 26 PageID #: 18




providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         99.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         100.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 16 and/or 39 of the ’625 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to    infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’625 patent.

         101.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         102.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ625 patent because the

invention of the ʼ625 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ625 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ625 patent.

         103.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ625 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United




                                                                                       Page 18 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 19 of 26 PageID #: 19




States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ625 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ625 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       104.    Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,580,388

       105.    The allegations set forth in the foregoing paragraphs 1 through 104 are incorporated

into this Seventh Claim for Relief.

       106.    On August 25, 2009, the ’388 patent, entitled “Method and Apparatus for Providing

Enhanced Messages on Common Control Channel in Wireless Communication System” was duly

and legally issued by the United States Patent and Trademark Office from Patent Application No.

11/065,872 filed on February 25, 2005. The ʼ388 patent claims priority to U.S. Provisional Patent

Application No. 60/576,214 filed on June 1, 2004 and Provisional Patent Application No.

60/589,630 filed on July 20, 2004. A true and correct copy of the ʼ388 patent is attached as Exhibit

20.

       107.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ388 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       108.    The ʼ388 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 21. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ388 patent.




                                                                                      Page 19 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 20 of 26 PageID #: 20




       109.    Defendants were made aware of the ʼ388 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       110.    Upon information and belief, Defendants have and continues to directly infringe at

least claims 1 and/or 33 of the ʼ388 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

       111.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

       112.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1 and/or 33 of the ’388 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

claim of the ’388 patent.

       113.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

       114.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ388 patent because the

invention of the ʼ388 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which




                                                                                      Page 20 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 21 of 26 PageID #: 21




induces others to infringe the ʼ388 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ388 patent.

       115.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ388 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ388 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ388 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       116.    Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,869,396

       117.    The allegations set forth in the foregoing paragraphs 1 through 116 are incorporated

into this Eighth Claim for Relief.

       118.    On January 11, 2011, the ’396 patent, entitled “Data Transmission Method and Data

Re-Transmission Method” was duly and legally issued by the United States Patent and Trademark

Office from Patent Application No. 12/158,646 filed on January 3, 2007. The ʼ396 patent claims

priority to U.S. Provisional Patent Application No. 60/757,063 filed on January 5, 2006. A true

and correct copy of the ʼ396 patent is attached as Exhibit 22.

       119.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

to the ʼ396 patent, including the right to assert all causes of action arising under said patents and

the right to any remedies for infringement of them.




                                                                                         Page 21 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 22 of 26 PageID #: 22




         120.    The ʼ396 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 23. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ396 patent.

         121.    Defendants were made aware of the ʼ396 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

         122.    Upon information and belief, Defendants have and continues to directly infringe at

least claims 1, 6 and/or 8 of the ʼ396 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         123.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         124.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1, 6 and/or 8 of the ’396 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to    infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’396 patent.

         125.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.




                                                                                       Page 22 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 23 of 26 PageID #: 23




       126.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ396 patent because the

invention of the ʼ396 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ396 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ396 patent.

       127.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ396 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ396 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       128.    Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,971,279

       129.    The allegations set forth in the foregoing paragraphs 1 through 128 are incorporated

into this Ninth Claim for Relief.

       130.    On March 3, 2015, the ’279 patent, entitled “Method and Apparatus for Indicating

Deactivation of Semi-Persistent Scheduling” was duly and legally issued by the United States

Patent and Trademark Office from Patent Application No. 13/791,421 filed on March 8, 2013.

The ʼ279 patent claims priority to U.S. Provisional Patent Application Nos. 61/114,440 filed on

November 13, 2008 and 61/119,375 filed on December 3, 2008. A true and correct copy of the

ʼ279 patent is attached as Exhibit 24.


                                                                                      Page 23 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 24 of 26 PageID #: 24




       131.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

to the ʼ279 patent, including the right to assert all causes of action arising under said patents and

the right to any remedies for infringement of them.

       132.    The ʼ279 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 25. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ279 patent.

       133.    Defendants were made aware of the ʼ279 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       134.    Upon information and belief, Defendants have and continues to directly infringe at

least claims 1 and/or 11 of the ʼ279 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

       135.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

       136.    Upon information and belief, Defendants have induced and continues to induce

others to infringe at least claims 1 and/or 11 of the ’279 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

claim of the ’279 patent.

       137.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                         Page 24 of 26
  Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 25 of 26 PageID #: 25




Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

        138.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ279 patent because the

invention of the ʼ279 patent is required to comply with the relevant cellular standard. Defendants

advertises its Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ279 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ279 patent.

        139.    Upon information and belief, the Defendants is liable as a contributory infringer of

the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ279 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ279 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each of the Accused

Instrumentalities is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

        140.    Plaintiffs have been harmed by Defendants’ infringing activities.

                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment for themselves and against Defendants as




                                                                                      Page 25 of 26
 Case 1:20-cv-00658-MN Document 1 Filed 05/15/20 Page 26 of 26 PageID #: 26




follows:

       A.    An adjudication that Defendants have infringed the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718,

             ʼ625, ʼ388, ʼ396, and ʼ279 patents;

       B.    An award of damages to be paid by Defendants adequate to compensate Plaintiff

             for Defendants’ past infringement of the ʼ070, ʼ383, ʼ611, ʼ653, ʼ718, ʼ625, ʼ388,

             ʼ396, and ʼ279 patents, and any continuing or future infringement through the date

             such judgment is entered, including interest, costs, expenses and an accounting of

             all infringing acts including, but not limited to, those acts not presented at trial;

       C.    A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

             Plaintiffs’ reasonable attorneys’ fees; and

       D.    An award to Plaintiffs of such further relief at law or in equity as the Court deems

             just and proper.


Dated: May 15, 2020                         DEVLIN LAW FIRM LLC

                                            /s/ Timothy Devlin
                                            Timothy Devlin (No. 4241)
                                            tdevlin@devlinlawfirm.com
                                            1526 Gilpin Avenue
                                            Wilmington, Delaware 19806
                                            Telephone: (302) 449-9010
                                            Facsimile: (302) 353-4251

                                            Attorneys for Plaintiffs
                                            SISVEL INTERNATIONAL S.A.
                                            3G LICENSING S.A. and SISVEL S.p.A.




                                                                                      Page 26 of 26
